Per Curiam:
We think the defendant was entitled to a commission for the purpose of taking the evidence of the witnesses. The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion for a commission on written interrogatories and cross-interrogatories granted; the question of the stay of trial to be left to the trial judge. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion for commission on written interrogatories and cross-interrogatories granted, the question of the stay of trial to be left to the trial judge. Order to be settled on notice.